DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1-6, 9-12 & 14 are pending in the application. Claim(s) 7-8 & 13-14 are canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in view of applicant’s remarks.
In view of the Notice of Appeal filed on 03/05/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection have been set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Marcus (US 5182170)
As Per Claim 1, Marcus discloses a method of fabricating a part by selectively melting powder [abstract], the method comprising reiterating the following steps until the part is obtained: 
depositing a first layer of a first powder having a first element as a main element of the first powder [Fig. 12, #1200] ;
depositing, on the first layer of the first powder, a second layer of a second powder having a second element [Fig. 12, #1203] and 
moving an energy beam over the second layer of the second powder [Claim 1; “…heating a selected portion of said powder in such a manner as to cause chemical interaction of said first material and said reactant gas…”; 
the energy delivered by the energy beam being less than energy required for locally melting of the second layer of the second powder [Claim 5; “…depositing a second layer of said powder after said heating step; and heating a selected portion of said second layer of powder in such a manner as to cause chemical interaction of said first material and said reactant gas, so that a second cross-sectional region of the part is defined thereat by the formation of a mass of the product of said interaction….”; Col. 12 Lines 21-26; “…compound 1304 may have a lower melting point than that of powder 1301. This property can be used to advantage relative to desification of the part, as such a compound 1304 may be formed in the liquid phase if the temperature of the reaction is sufficiently high. A melt of compound 1304 will have a high density relative to the powder 1301 from which it was formed. It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]] and serving to initiate an exothermic reaction [Claim 10; “…said chemical interaction is exothermic….”] between the first element 
a second powder having a second element as a main element of the second powder [Claim 14; “…said powder further comprises a second material..”] which second element is different from the first element [Claim 1, “…said powder comprising a first material…”]; and 
wherein a melting temperature of the second powder is lower than a melting temperature of the first powder [Col. 8, Lines 50-55; “….By way of further illustration, copper and tin may be combined in a powder. Tin, having a lower melting temperature than copper, will melt and infiltrate the copper during sintering…”]
As Per Claim 2, Marcus discloses the first element is selected from the following elements: Nb, Mo, V, Ta, Cr, Fe, Co, Ni [Col. 11, Lines 1-5; “…powder 1301 may include particles of a wide range of materials, such as aluminum, silicon, titanium, zirconium, magnesium, calcium, or mixtures of the same. …”];
 the second element is selected from the following elements: Si or Al [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]; and 

As Per Claim 4, Marcus discloses wherein the second element is Si. [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]
As Per Claim 5, Marcus discloses wherein the first element is Ti [Col. 11, Lines 1-5; “…powder 1301 may include particles of a wide range of materials, such as aluminum, silicon, titanium, zirconium, magnesium, calcium, or mixtures of the same. …”];
 the second element is selected from the following elements: Si or Al [Col. 11, Lines 38-45; “… mixture of aluminum and silicon powder, irradiated by an energy beam in an nitrogen-bearing environment, will form a composite material of aluminum nitride (AlN) and silicon nitride (Si.sub.3 N ). Such a composite material is illustrated schematically in FIG. 13d, where silicon particles 1301 and aluminum particles 1301' (shown in the non-irradiated portion) react to form a composite of silicon nitride 1304 and aluminum nitride 1304' in the irradiated portion 1302….”]; and
 the exothermic reaction takes place between the first element and Si or Al, and causes silicides or aluminides to be formed. [Col. 12; “Lines 27-33; “…It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]
As Per Claim 6, Marcus discloses wherein the second element is Al. [Col. 12; “Lines 27-33; “…It is preferable in such a case, however, that the reaction be endothermic, or a controlled exothermic reaction, to prevent the reaction from reaching particles of powder 1301 outside of irradiated portion 1302….”]
As Per Claim 9, Marcus discloses the method is applied to fabricating a metal part that is to be subjected to operating temperatures lying higher than 1500°C. [Col. 12, Lines 7-12; “…One such compound 1304 having such a high melting point is silicon dioxide, which has a melting point of approximately 17600.degree. C…”]
As Per Claim 10, Marcus discloses the method is applied to fabricating a turbomachine part. [ Col. 1, “..27-40; the reference clearly discloses that the method pertains to performing a plethora of conventional parts, and considering that the reference discloses the same materials as recited in the claims, it is clear that the method can perform the function of fabricating turbomachine parts]
As Per Claim 11, Marcus discloses wherein the first energy beam is a laser beam or an electron beam. [Abstract; “…For each cross-section, the aim of the laser beam is scanned over a layer of powder and the beam is switched on to sinter only the powder within the boundaries of the cross-section. Powder is applied and successive layers sintered until a completed part is formed.]
As Per Claim 12, Marcus discloses wherein the first energy beam is a laser beam or an electron beam. [Abstract; “…For each cross-section, the aim of the laser beam is scanned over a layer of powder and the beam is switched on to sinter only the powder within the boundaries of the cross-section. Powder is applied and successive layers sintered until a completed part is formed.]
As Per Claim 15, Marcus discloses prior to the depositing the second layer of the second powder on the first layer of the first powder [Claim 5; “…depositing a second layer of said powder after said heating step…”], moving another energy beam over the first layer of the first powder, energy delivered by the another energy beam acting to locally and superficially melt the first layer of the first powder so 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 5182170) in  view of Hagiwara (US 2014/0035205)
As Per Claim 3, Marcus discloses all limitations of the invention except wherein the first element is Nb or Mo.

Hagiwara discloses a first element of the first powder according to Claim 1 being either Nb or Mo. [Par. 51, Lines 1-4]
Haigwara discloses the benefits of the first element of the first powder being either Nb or Mo to make it possible to remove oxygen, water and nitrogen in case of being used for modeling. [Par. 53, Lines 1-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Marcus’s teachings in view of Hagiwara to further a first element of the first powder according to Claim 1 being either Nb or Mo to make it possible to remove oxygen, water and nitrogen in case of being used for modeling. [Par. 53, Lines 1-4].
Response to Arguments
Applicant's arguments filed 06/02/2020 have been fully considered and are found pursasive. The previous rejection(s) under 35 U.S.C 103 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761